DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 19 and 23 are objected to because of the following informalities:  
In claim 19 line 1, “claim 1” should be changed to --claim 14--.
In claim 19 line 2, “a plane of a bottom surface thereof” should be changed to --a bottom surface defining a plane--.
In claim 19 line 3, “extending the mounting plate” should be changed to --extending from the mounting plate--.
In claim 19 line 4, “and second” should be changed to --and a second--.
In claim 19 line 8, “configured the first” should be changed to --configured to anchor the first--.
In claim 23 line 2, “bridge form” should be changed to --bridge each forms--.
In claim 23 lines 2-3, “the first resistance member and the second resistance member passes, respectively” should be changed to --the first resistance member and the second resistance member, respectively, pass--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application, the following claim limitations meet the three-prong test above and have been interpreted to cover the corresponding structure as described in the specification and equivalents thereof:
In claim 14 line 8, “means to attach the proximal and distal ends of the third flexible elongate member” has been interpreted to cover a winding region of the handgrip body as described in paragraph [079] of the specification and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 limitation “co-operative attachment means to attach the proximal and distal ends of the third flexible elongate member” and claim 16 limitation “releasable attachment means to releasably attach the distal end of the third flexible elongate member” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not explicitly use the terms “co-operative attachment” or “cooperative attachment” in the description, thus it is unclear what structure(s) the co-operative attachment means comprises. Similarly, the specification does not explicitly use the terms “releasable attachment” in the description, thus it is unclear what structure(s) the releasable attachment means comprises. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2017/0036055 (Fleming).
Regarding claim 14, Fleming discloses a muscle toning device (abstract, FIGS. 1-2) comprising: 
an exercise resistance device including a first handgrip means (one of two looped handles 101 - FIG. 1), a second handgrip means (other of two looped handles 101 - FIG. 1), a first elongate elastic resistance member 102a (FIG. 1), a second elongate elastic resistance member 102b (FIG. 1), and a third flexible elongate member 203 (FIG. 2), all the elongate members comprising proximal and distal ends (FIGS. 1-2), the distal ends of the first and second elongate elastic resistance members being attached to the first and second handgrip means respectively (FIG. 1); 
wherein the first handgrip means 101 comprises means to store a length of the third elongate member 203 (binding tie 203 is wrapped around a wrapping portion, which can be interpreted as the means to store a length of each looped handle - FIG. 2, para 0020).
Regarding claim 15, Fleming teaches the muscle toning device as claimed in claim 14, and further discloses wherein the first handgrip means 101 provides co-operative attachment means to attach the proximal and distal ends of the third flexible elongate member 203 (binding tie 203 can be understood by one of ordinary skill in the art to have its ends tied together - FIG. 2).
Regarding claim 16, Fleming teaches the muscle toning device as claimed in claim 14, and further discloses wherein the second handgrip means 101 comprises releasable attachment means to releasably attach the distal end of the third flexible elongate member 203 (binding tie 
Regarding claim 17, Fleming teaches the muscle toning device as claimed in claim 14, and further discloses wherein the first handgrip means 101 comprises a core around which the third elongate member 203 is storable (binding tie 203 is wrapped around a wrapping portion, which can be interpreted as core, and stored within the covering 204 - FIG. 2, para 0020).
Regarding claim 18, Fleming teaches the muscle toning device as claimed in claim 15, and further discloses wherein the first handgrip means 101 comprises a core around which the third elongate member 203 is storable (binding tie 203 is wrapped around a wrapping portion, which can be interpreted as core, and stored within the covering 204 - FIG. 2, para 0020).

Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US 2017/0036055 (Fleming) is the closest prior art of record. 
Regarding claim 19, Fleming teaches the muscle toning device as claimed in claim 1[4] but does not disclose a mounting plate including a plane of a bottom surface thereof; a first arm and a second arm extending the mounting plate in opposing directions; Page 3 of 6International App. No.: PCT/IB2020/055613Docket No.: AP733-21 a first bearing surface operably associated with the first resistance member, and second bearing surface operably associated with the second resistance member, the first bearing surface and the second bearing surface each being displaceable in the plane of the bottom surface of the mounting plate; a first spring configured the first bearing surface to the second arm, and a second spring configured to anchor the second bearing surface to the first arm.

Glaser teaches a mounting plate 1 including a plane of a bottom surface thereof (see FIG. 4 below); Page 3 of 6International App. No.: PCT/IB2020/055613Docket No.: AP733-21a first bearing surface 12 operably associated with the first resistance member 9, and second bearing surface 12 operably associated with the second resistance member 9 (FIGS. 2 and 4), the first bearing surface 12 and the second bearing surface 12 each being displaceable in the plane of the bottom surface of the mounting plate 1 (capstans 12 are displaceable in the plane of the bottom surface of the platform 1 by being located at different anchor points 14 - Col 2:28-33, FIG. 4). However, Glaser fails to disclose a first arm and a second arm extending the mounting plate in opposing directions; a first spring configured the first bearing surface to the second arm, and a second spring configured to anchor the second bearing surface to the first arm.

    PNG
    media_image1.png
    450
    754
    media_image1.png
    Greyscale

Shugg teaches a mounting plate 21 including a plane of a bottom surface thereof (see FIG. 2 below); a first arm (top horizontal section of frame 21) and a second arm (bottom .

    PNG
    media_image2.png
    568
    650
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784